DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant’s claims filed 3/4/2019. Claims 1-22 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the microcontroller assembly causes inspiratory airflow to be delivered from the gas delivery assembly to the patient in response to the airway pressure meeting or exceeding an inspiratory training pressure threshold and in response to the airway to the airway pressure sustaining the inspiratory training pressure threshold temporarily supplying inspiratory air flow from the gas delivery assembly to the patient”. This claim limitation appears to contradict independent claim 1 which in part recites “in response to the airway pressure exceeding the inspiratory training pressure threshold, temporarily decreasing supply of inspiratory air flow from the gas delivery assembly to the patient”. 
It is unclear to the examiner how the system is temporarily decreasing the supply of airflow (claim 1) and temporarily supplying inspiratory air flow (claim 19). 
Due to the indefiniteness to claim 19 no prior art has been applied to claim 19. This is NOT an indication of allowable subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 11, 12, 20, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belman (U.S. Pat. 4,981,295) in view of Banner (U.S. Pat. 6,390,091).
Regarding claim 1, Belman discloses an inspiratory muscle strength training system comprising (Col. 2 lines 65-68 and Col. 3 lines 1-6 discloses an inspiratory muscle endurance training device): a gas delivery assembly configured to provide inspiratory air flow to a patient during spontaneous patient inhalations (Col. 3 lines 43-67 – Col.4 lines 1-3 discloses a trainee breathing and using the device and Col. 4 lines 56-63 discloses a target generator to set a target pressure delivery between 5-35 cm H2O to a trainee); a patient interface comprising an airway, the patient interface configured for delivering inspiratory air flow from the gas delivery assembly to the patient via the airway Col. 3 lines 50-67 and Col. 4 lines 1-3; Col. 4 lines 56-63 discloses a target generator to set a target pressure delivery between 5-35 cm H2O to a trainee; Fig. 2 Resistive training device (12), mouthpiece (18)); a sensing assembly comprising one or more sensors configured to sense one or more patient respiratory parameters, the one or more patient respiratory parameters including an airway pressure within the airway of the patient interface (Col. 4 lines 32-55 discloses a pressure transducer and pressure monitoring circuit; Fig. 3 pressure transducer (30) and pressuring monitoring circuit (34)); 

However, Banner teaches a microcontroller assembly in communication with the gas delivery assembly and the sensing assembly (Col. 9 lines 1-23 and lines 35-49; Fig. 1 microprocessor, ), wherein the microcontroller assembly is configured to execute an inspiratory muscle strength training mode in which the microcontroller assembly causes inspiratory air flow to be delivered from the gas delivery assembly to the patient in response to the airway pressure falling below an inspiratory training pressure threshold and, in response to the airway pressure exceeding the inspiratory training pressure threshold, temporarily decreasing supply of inspiratory air flow from the gas delivery assembly to the patient (Col. 8 lines 33-60 discloses decreasing ventilator pressure when the pressure exceeds a predetermined value and when patient work decreases the ventilator work increases).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate the microcontroller assembly is configured to execute an inspiratory muscle strength training mode in which the microcontroller assembly causes inspiratory air flow to be delivered from the gas delivery assembly to the patient in response to the airway pressure falling below an inspiratory training pressure threshold and, in response to the airway pressure exceeding the inspiratory training pressure threshold, temporarily decreasing supply of inspiratory air flow from the gas delivery assembly to the patient as taught by Banner. The skilled artisan would have been motivated to make the modification in order to provide optimal ventilatory assistance which requires both minimizing physiological workloads to a tolerable level and decreasing 
Regarding claim 2, the modified device of Belman discloses the microcontroller is configured such that temporarily decreasing supply of inspiratory air flow from the gas delivery assembly to the patient comprises ceasing the supply of inspiratory air flow from the gas delivery assembly to the patient (Banner, Col. 8 lines 33-60).
Regarding claim 7, the modified device of Belman discloses the microcontroller assembly is further configured to cause the inspiratory air flow to be delivered from the gas delivery assembly to the patient by actuation of a valve in the gas delivery assembly, wherein the valve is configured to restrict inspiratory air flow to the patient to impose negative pressure during the spontaneous patient inhalations (Belman, Col. 2 Lines 30-51).
Regarding claim 9, the modified device of Belman does not disclose the patient interface comprises an endotracheal tube operatively connected to the gas delivery assembly.
However, Banner teaches the patient interface comprises an endotracheal tube operatively connected to the gas delivery assembly (Col. 8 lines 16-32 discloses an attachable endotracheal tube).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate the patient interface comprises an endotracheal tube operatively connected to the gas delivery assembly as taught by Banner. The skilled artisan would have been motivated to make the modification in order to provide a patient pressure support in the event they are unable to breathe themselves. 
Regarding claim 10, the modified device of Belman discloses the one or more respiratory parameters comprise one or more measures indicative of inspiratory effort or inspiratory strength (Belman, Col. 4 lines 32-55).  
Regarding claim 11, the modified device of Belman discloses the one or more sensors comprise pressure sensors or flow sensors (Belman, Col. 4 lines 32-55). 
Regarding claim 12, the modified device of Belman discloses the inspiratory training pressure threshold is an amount of pressure targeted during an entirety of patient inhalation to elicit delivery of inspiratory air flow (Banner Col. 8 lines 33-60 discloses decreasing ventilator pressure when the pressure exceeds a predetermined value and when patient work decreases the ventilator work increases).
Regarding claim 20, the modified device of Belman further discloses the microcontroller assembly is further configured to: receive a second set of one or more patient respiratory parameters while in inspiratory muscle strength training mode; determine, based at least in part on the second set of one or more patient respiratory parameters, a second inspiratory training pressure threshold for the patient; and adjust the delivery of inspiratory air flow from the gas delivery assembly to the patient according to the second inspiratory training pressure threshold for the patient (Col. 8 lines 33-60 discloses maintaining constant pressure, decreasing ventilator pressure when the pressure exceeds a predetermined value and when patient work decreases the ventilator work increases, thus switching from a first to a second to a third pressure threshold and adjusting the airflow accordingly).
Regarding claim 21, the modified device of Belman does not disclose the microcontroller assembly is further configured to execute a normal mode in which the microcontroller assembly causes inspiratory air flow to be delivered from the gas delivery assembly to the patient to restore the patient's breathing 
However, Banner teaches the microcontroller assembly is further configured to execute a normal mode in which the microcontroller assembly causes inspiratory air flow to be delivered from the gas delivery assembly to the patient to restore the patient's breathing (Col. 7 lines 60-67 discloses unloading the work of breathing to a non-fatiguing level, thus inherently being within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate a normal mode as taught by Banner. The skilled artisan would have been motivated to make the modification in order to provide a rest period for the user during training.

Regarding claim 22, the modified device of Belman discloses the microcontroller assembly is further configured to execute a normal mode operation to restore supply of inspiratory air flow from the gas delivery assembly to the patient upon completion of the inspiratory muscle strength training mode (Belman, Col. 4 lines 56-67, Col. 5 lines 1-8 discloses an adjustable target pressure knob, capable of being adjusted into a normal breathing rate mode.
Claims 3, 4, 5, 6, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belman in view of Banner as applied to claim 1 in further view of Boutellier (U.S. Pat. 6,165,105).
Regarding claims 3, the modified device of Belman does not disclose the microcontroller assembly is further configured to execute the inspiratory muscle strength training mode in training sets each having a duration comprising a defined number of spontaneous patient inhalations.
However, Boutellier teaches the microcontroller assembly is further configured to execute the inspiratory muscle strength training mode in training sets each having a duration comprising a defined number of spontaneous patient inhalations (Col. 1 lines 32-56; Col. 10 lines 65-67 – Col. 11 lines 1-17 discloses training sessions in which adjustments can be made through trial and error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate training sessions as taught by Boutellier. The skilled artisan would have been motivated to make the modification in order to provide training of the respiratory muscles to increase a person’s ability to sustain high levels of lung ventilation and enhance a person’s endurance when performing exercise (Boutellier, Col. 1 lines 7-14)
Regarding claim 4, the modified device of Belman does not disclose the defined number of spontaneous inhalations is between six and ten spontaneous inhalations.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate training sessions with 6-10 spontaneous inhalations. The skilled artisan would have been motivated to make the modification in order to provide the most desired training for a patient to ensure the best to increase respiratory muscles and 
Regarding claim 5, the modified device of Belman does not disclose the microcontroller assembly is further configured to execute between two and five training sets over a twenty-four hour period.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate training sessions with 2-5 training sets over 24 hours. The skilled artisan would have been motivated to make the modification in order to provide the most desired training for a patient to ensure the best to increase respiratory muscles and endurance. One of ordinary skill in the art would have looked at a finite number of training set possibilities to ensure the patient is receiving the best care for his or her treatment needs. Further, it is well within the skill of the art to develop a routine to provide the best endurance exercises.  
Regarding claim 6, the modified device of Belman does not disclose the microcontroller assembly is further configured to execute the inspiratory muscle strength training mode for a duration of 15 minutes, repeated every three hours for five days a week.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate training sessions for a duration of 15 minutes, repeated every three hours for five days a week. The skilled artisan would have been motivated to make the modification in order to provide the most desired training for a patient to ensure the best to increase respiratory muscles and endurance. One of ordinary skill in the art would have looked at a finite number of training set possibilities to ensure the patient is receiving the best care for his or her treatment needs.
Regarding claims 13 and 14, the modified device of Belman does not disclose the inspiratory training pressure threshold corresponds to between 30% to 80% of a maximal inhalation strength.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate 30-80% of a maximal inhalation strength. The skilled artisan would have been motivated to make the modification in order to provide training of the respiratory muscles to increase a person’s ability to sustain high levels of lung ventilation and enhance a person’s endurance when performing exercise (Boutellier, Col. 1 lines 7-14). The 60% taught by Boutellier is within the claimed range and thus falls within the workable range.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  
It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See In re Boesch, 617 F.2d 
Claims 8, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belman in view of Banner as applied to claim 1 in further view of Lurie (U.S. PG Pub. 2002/0170562).
Regarding claim 8, the modified device of Belman does not disclose the valve is a positive end-expiratory pressure (PEEP) valve that is used in a reverse direction.
However, Lurie teaches the valve is a positive end-expiratory pressure (PEEP) valve that is used in a reverse direction (Par. [0112]; Par. [0114]; Par. [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate a PEEP Valve used in a reverse direction as taught by Lurie. The skilled artisan would have been motivated to make the 
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.)
Regarding claims 16 and 17, the modified device of Belman does not disclose the microcontroller assembly is further configured to cause inspiratory air flow to be delivered to maintain the airway pressure between 1 to 80 and 1 to 20 cm of H20 below the baseline pressure of the gas delivery assembly while executing the inspiratory muscle strength training mode.
However, Lurie teaches the microcontroller assembly is further configured to cause inspiratory air flow to be delivered to maintain the airway pressure between 1 to 80 and 1 to 20 cm of H20 below the baseline pressure of the gas delivery assembly while executing the inspiratory muscle strength training mode (Par. [0023]; Par. [0034]; Par. [0112]; Par. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate inspiratory air flow to be delivered to maintain the airway pressure between 1 to 80 and 1 to 20 cm of H20 below the baseline pressure of the gas delivery assembly while executing the inspiratory muscle strength training mode as taught by Lurie. The skilled artisan would have been motivated to make the modification in order to provide training of the respiratory muscles to increase a person’s ability to sustain high levels of lung ventilation and enhance a person’s endurance when performing exercise. The range taught by Lurie is within the claimed range and thus falls within the workable range.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  
 
Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belman in view of Banner as applied to claim 1 in further view of Soliman (U.S. PG Pub. 2006/0086357).
Regarding claim 15, the modified device of Belman discloses the microcontroller assembly is further configured to determine, based at least in part on the one or more patient respiratory parameters, the inspiratory training pressure threshold for the patient (Col. 4 lines 32-55).
The modified device of Belman does not disclose a machine learning model.
However, Soliman teaches a machine learning model (Par. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate a machine learning model as taught by Soliman. The skilled artisan would have been motivated to make the modification in order to provide updated treatment in the event of changes to a patient’s breathing rate.
Regarding claim 18, the modified device of Belman does not disclose the microcontroller assembly is further configured to retrofit operations for delivering supply of inspiratory air flow in a processor- controlled mechanical ventilator.
However, Soliman teaches the microcontroller assembly is further configured to retrofit operations for delivering supply of inspiratory air flow in a processor- controlled mechanical ventilator (Par. [0035] discloses a self-learning function and is thus retrofitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Belman to incorporate retrofitting operations for delivering supply of inspiratory air flow in a processor- controlled mechanical ventilator as taught by Soliman. The skilled artisan would have been motivated to make the modification in order to provide updated treatment in the event of changes to a patient’s breathing rate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Belman (U.S. Pat. 4,301,810) teaches “Ventilatory Muscle Training Apparatus”
B. Hoffman (U.S. PG Pub. 2003/0100843) teaches “System for Measuring Respiratory Function”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        10/20/2021
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785